DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Application
Applicant’s arguments, see pp. 7-11, filed 6/1/2022, with respect to amended claim 26, 38 and 43 have been fully considered and are persuasive.  The 35 U.S.C. 102 and 35 U.S.C. 103 rejections in the previous Office Action are withdrawn.  
The application is in condition for allowance.  See Reasons for Allowance.
Reasons for Allowance
Claims 26-35 and 37-45 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed electrically insulative electronics carrier for a battery module, a battery module comprising the same, and the method of making the battery module are novel over the closest prior art – Rejman (US 2019/0027720 A1) and Bengtsson (US 2013/0224532 A1).
Regarding Claims 26, 38 and 43, Rejman discloses all elements of the claimed inventions, respectively, except for the feature wherein the first portion and the second portion of the electronics carrier are held together by a flexible region in physical contact with each of the first portion and the second portion and configured to enable the first portion to turn relative to the second portion, wherein in an installed state within the battery housing, the first portion corresponds with the first face of the housing extending in a first planar orientation and at least partially covering the first face of the one or more stacks of electrochemical cells and the second portion corresponds with the second face of the housing extending in a second planar orientation different from the first planar orientation and at least partially covering the second face of the one or more of electrochemical cells.  
Bengstann discloses an electronics carrier comprising a first portion (printed circuit board 10) and a second portion (first metal plate 5 and/or second metal plate 5) each configured to receive electrical components, where the first portion and the second portion extend in a first planar orientation and a second planar orientation different from the first planar orientation to cover a first face and a second face of an electrochemical stack, respectively.  However, the first portion and the second portion are in physical contact with one another by use of a mounting flange and an inflexible fixing means such as a screw or rivet [par. 0032; Fig. 1].  There is no motivation in the art to physically connect the first and second portions by a flexible region configured to enable the first portion to turn relative to the second portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/               Primary Examiner, Art Unit 1724